Title: To Thomas Jefferson from Sophia Brekel, 12 January 1807
From: Brekel, Sophia
To: Jefferson, Thomas


                        
                            Honourd Sir
                            
                            Alexandria 12 Jan 1807
                        
                        This Comes from A Distressd. Woman Who Has Been forsaken By Her Husband Brought to this Countrey in
                            Expectations of Enjoying the Comforts of Life in an honorable and honest Manner and is now Deserted By my husband I
                            Humbly Crave your Excellency will Be So kind thro the medium of your usual goodness and generosity to procure my passage to
                            Philadelphia To Seek my husband which I am much Afraid I Shall not find there But My friends Being there I may with
                            their Assistance Obtain a passage To My native Countrey I Make Bold to Adress you in Confidence as My Distress is Really
                            great and not Being a Native of this Country I Humbly hope your Excellency will Extend your arm to my unfortunate
                            Situation and It Shall Be my particular Duty Ever to pray for the Father of the Unfortunate 
                  In Duty Bound I Shall ever
                            pray for your present and future Welfare
                        
                            Sophia Brekel
                            
                        
                    